Citation Nr: 0335414	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-01 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
by reason of the need of aid and attendance pursuant to the 
provisions of 38 U.S.C.A. § 1114(r)(1) (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from March 1951 to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied entitlement to additional special 
monthly compensation based on the need for aid and attendance 
or for being housebound.  


FINDINGS OF FACT

1.  Service connection has been established for residuals of 
multiple shell fragment wounds, with a mid-right thigh 
amputation and left knee ankylosis, rated 100 percent 
disabling; and with absence of the left fourth finger and 
favorable ankylosis of the left middle finger, rated 20 
percent disabling; and anxiety reaction, rated zero percent 
disabling.  

2.  Entitlement has been established for special monthly 
compensation by reason of the anatomical loss one leg at a 
level or with complications preventing natural knee action 
with prosthesis in place and the loss of use of the other leg 
at a level or with complications preventing natural knee 
action pursuant to the provisions of 38 U.S.C.A. § 1114(m) 
(West 2002); 38 C.F.R. §§ 3.350(c), 3.352 (2003).  

3.  Service-connected residuals of shell fragment wounds of 
the both legs and left hand and of anxiety reaction do not 
result in loss or loss of use of both upper extremities, 
visual acuity of less than 5/200, deafness, or loss of bowel 
and bladder control, as evidence of the need for aid and 
attendance based on service-connected disability due other 
than to the veteran's legs, pursuant to the provisions of 
38 U.S.C.A. § 1114(n),(o) (West 2002); 38 C.F.R. 
§§ 3.350(d),(e), 3.352 (2003).  

4.  Service-connected residuals of shell fragment wounds of 
the both legs and left hand and of anxiety reaction do not 
result in the need for a higher level of care, i.e., for 
personal health-care services provided on a daily basis in 
the veteran's home by a person who is licensed to provide 
such services or who provides such services under the regular 
supervision of a licensed health-care professional, pursuant 
to the provisions of 38 C.F.R. § 3.352(b) (2003).  


CONCLUSION OF LAW

The criteria for a higher rate of special monthly 
compensation by reason of the need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(1) have 
not been met.  38 U.S.C.A. §§ 1114(n),(o),(p),(r)(1), 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.350(d),(e), 3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 2001 rating decision and January 2002 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in February 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and relevant VA examinations.  The Board construes the 
statements by the veteran's representative in February 2002 
and March 2002, stating that the Board should proceed with 
its consideration of the veteran's appeal based on the 
evidence of record, as indicative that the veteran has no 
additional evidence to submit and that the notice and 
development provisions of the VCAA have been met.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Criteria

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy).  Loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 U.S.C.A. § 1114; 38 C.F.R. 
§ 3.350(a).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(m) is payable for any of the following conditions: 

(i) Anatomical loss or loss of use of both hands; 

(ii) Anatomical loss or loss of use of both legs at a 
level, or with complications, preventing natural knee 
action with prosthesis in place; 

(iii) Anatomical loss or loss of use of one arm at a 
level, or with complications, preventing natural elbow 
action with prosthesis in place with anatomical loss or 
loss of use of one leg at a level, or with 
complications, preventing natural knee action with 
prosthesis in place; 

(iv) Blindness in both eyes having only light 
perception; 

(v) Blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and attendance. 

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(c).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(n) is payable for anatomical loss or loss of use of both 
arms at a level or with complications, preventing natural 
elbow action with prosthesis in place; anatomical loss of 
both legs so near the hip as to prevent use of a prosthetic 
appliance; anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance with anatomical loss 
of one leg so near the hip as to prevent use of a prosthetic 
appliance; anatomical loss of both eyes or blindness without 
light perception in both eyes.  Amputation is a prerequisite 
except for loss of use of both arms and blindness without 
light perception in both eyes.  If a prosthesis cannot be 
worn at the present level of amputation but could be applied 
if there were a reamputation at a higher level, the 
requirements of this paragraph are not met; instead, 
consideration will be given to loss of natural elbow or knee 
action.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(d).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. § 
1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.  

Paralysis of both lower extremities together with loss of 
anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
may be met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures. 

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  

If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis, will not 
preclude maximum entitlement. 

The maximum rate, as a result of including helplessness as 
one of the entitling multiple disabilities, is intended to 
cover, in addition to obvious losses and blindness, 
conditions such as the loss of use of two extremities with 
absolute deafness and nearly total blindness or with severe 
multiple injuries producing total disability outside the 
useless extremities, these conditions being construed as loss 
of use of two extremities and helplessness.  

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114 (l) through (n) and the intermediate or next higher 
rate provisions, additional single permanent disability 
independently ratable at 100 percent apart from any 
consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 
U.S.C.A. § 1114 or if already entitled to an intermediate 
rate to the next higher intermediate rate, but in no event 
higher than the rate for (o).  In the application of this 
subparagraph the single permanent disability independently 
ratable at 100 percent must be separate and distinct and 
involve different anatomical segments or bodily systems from 
the conditions establishing entitlement under 38 U.S.C.A. § 
1114 (l) through (n) or the intermediate rate provisions.  
38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(3).  

The maximum rate, as a result of including helplessness as 
one of the entitling multiple disabilities, is intended to 
cover, in addition to obvious losses and blindness, 
conditions such as the loss of two extremities with absolute 
deafness and nearly total blindness or with severe multiple 
injuries producing total disability outside the useless 
extremities, these conditions being construed as loss of use 
of two extremities and helplessness.  An intermediate rate 
authorized by this paragraph shall be established at the 
arithmetic mean, rounded to the nearest dollar, between the 
two rates concerned.  38 U.S.C.A. § 1114(p). 

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114 (l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher statutory rate under 38 
U.S.C.A. § 1114, but not above the (o) rate.  

In the application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above. 

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of § 3.352. 

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of § 3.352.  

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) 
or (p), or was based on an independent factual determination.  

The amount of the additional allowance payable to a veteran 
in need of regular aid and attendance payable to a veteran in 
need of a higher level of care is specified in 38 U.S.C.A. § 
1114(r)(2).  

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1).  

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his/her condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  It is only necessary that the 
evidence establish that the veteran is so helpless as to be 
in need of regular aid and attendance, not that there be a 
constant need.  38 C.F.R. § 3.352.  

Analysis

The record shows that service connection is in effect for 
residuals of multiple shell fragment wounds, with a mid-right 
thigh amputation and left knee ankylosis, rated 100 percent 
disabling; and with absence of the left fourth finger and 
favorable ankylosis of the left middle finger, rated 20 
percent disabling; and anxiety reaction, rated zero percent 
disabling.  Also, entitlement to special monthly compensation 
has been established at the M-2 rate under 38 U.S.C.A. 
§ 1114, subsection (m) and 38 C.F.R. § 3.350(c) on account of 
anatomical loss of one leg at a level or with complications 
preventing natural knee action with prosthesis in place and 
the loss of use of the other leg at a level or with 
complications preventing natural knee action with prosthesis 
in place, effective from December 1992.  Entitlement has also 
been established to special housing assistance, under 
38 U.S.C.A. § 2101(a), based on a determination that the 
veteran is permanently and totally disabled as a result of 
the loss or loss of use of both lower extremities by the 
service-connected condition of residuals of shell fragment 
wounds to both legs.  

The veteran contends that he is entitled to additional 
special monthly compensation because he is unable to attend 
to the wants of nature and requires care and assistance on a 
regular basis to protect him from the hazards and dangers of 
his daily environment.  

The Board does not dispute that the veteran is seriously 
disabled due to his service-connected disabilities.  It is 
for that reason that he has been assigned, inter alia, a 
100 percent rating for his lower extremity disabilities and 
has been granted special monthly compensation based on the 
loss or loss of use of both lower extremities with no 
effective knee action.  

As set forth above, entitlement to a higher level of special 
monthly compensation requires single permanent disability or 
combinations of permanent disabilities which are 
independently ratable at 50 percent or more, in addition to 
the disabilities on which entitlement has already been 
established.  Other than the veteran's lower extremity 
disabilities, he has a combined 20 percent rating for 
disability of his left third and fourth fingers and anxiety 
reaction.  

Recent VA treatment and examination records indicate that the 
veteran does not currently have any psychiatric impairment.  
Further, the rating schedule provides for no more than a 10 
percent rating for the veteran's combined third and fourth 
finger disabilities.  See 38 C.F.R. § 4.71a, Code 5223.  The 
current 20 percent rating for that disability, however, is 
protected and cannot be reduced.  38 U.S.C.A. § 3.951(a) 
(2003).  Service connection has not been established for, nor 
does the evidence show, loss or loss of use of both upper 
extremities, blindness, deafness, loss of bowel and bladder 
control, helplessness, or being permanently bedridden due to 
service-connected disability as might demonstrate the need 
for aid and attendance due to service-connected disability 
other than the legs.  See 38 C.F.R. § 3.352(a).  Nor do the 
veteran's service-connected disabilities demonstrate the need 
for a higher level of care, i.e., for personal health-care 
services provided on a daily basis in the veteran's home by a 
person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health-care professional, pursuant to the provisions 
of 38 C.F.R. § 3.352(b), so as to warrant a higher rate of 
special monthly compensation.  Given the evidence, additional 
special monthly compensation based on higher level aid and 
attendance is not payable unless the veteran meets the 
criteria under 38 U.S.C.A. § 1114(o) as specified in 
§ 1114(r).  He does not meet those criteria.  

Therefore, the Board's application of the pertinent governing 
criteria does not permit assignment of a higher rate of 
special monthly compensation on the basis of the service-
connected disabilities other than that for which he is 
already in receipt as contemplated by 38 U.S.C.A. § 1114(m); 
38 C.F.R. § 3.352.  The veteran's overall physical impairment 
related to his service-connected disabilities does not render 
him eligible for a higher rate of special monthly 
compensation under any of the provisions of law.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

A higher rate of special monthly compensation by reason of 
the need of aid and attendance pursuant to the provisions of 
38 U.S.C.A. § 1114(r)(1) is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



